                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


TOTAL SAFETY U.S., INC., et al.                              CIVIL ACTION


v.                                                           NO. 19-12953


CODE RED SAFETY & RENTAL, LLC, et al.                        SECTION “F”


                            ORDER AND REASONS


       Before the Court is Todd Meyer’s Rule 12(b)(6) motion to

dismiss Total Safety’s breach-of-contract claim. For the reasons

that follow, the motion is GRANTED.


                               Background

       This   litigation   arises   from   trade   secrets    an   employee

allegedly stole from his former employer after he abruptly resigned

and joined a competitor. Principally at issue is the enforceability

of a non-solicitation provision in the employee’s contract. The

employee says the provision is void under a Louisiana law limiting

non-compete agreements. See LA. REV. STAT. § 23:921. The employer

rejoins that the provision is valid and subject to reformation if

not.




                                     1
     Total    Safety     U.S.   provides     integrated      industrial   safety

services     to   the   petrochemical       industry.   It   acquired     another

national safety service provider, Airgas On-Site Safety Services,

in the summer of 2019. The company then changed its name to Total

Safety On-Site Safety Services. The parties call this company

“Total Safety,” and the Court does the same.

     Less     than      one   month   post-acquisition,        several     senior

employees left Total Safety and joined a competitor——Code Red

Safety & Rental. Todd Meyer was one such employee.

     Total Safety hired Meyer as a safety sales specialist in May

2014.   As    a   condition     of    his    employment,      Meyer   signed   a

Confidentiality and Non-Solicitation Agreement containing a non-

solicitation provision:

     3.   During employment and for a period of one (1) year
     following the termination of such employment for
     whatever reason, the Associate shall not, directly or
     indirectly, on behalf of himself/herself or any other
     person, firm, other business entity or corporation,
     solicit any Customer of the Company with whom the
     Associate had material business-related contact or about
     whom   the   Associate   had   access  to   Confidential
     Information, for the purpose of: (a) soliciting such
     Customer to purchase a Conflicting Product or Service;
     (b) interfering with the Company’s relationship with its
     Customer by encouraging such Customer to cease doing
     business with the Company or to reduce the amount of
     business such Customer does with the company. Associates
     in Arizona, North Dakota, California, Wisconsin and
     Louisiana are directed to Exhibit B for important
     limitations   on   this   restriction   and  the   other
     restrictions in this Agreement.




                                        2
                                    * * *
             Exhibit B – State-Specific Modifications
     D.   Louisiana. For a Louisiana resident, for so long as
     the Associate resides in Louisiana and is subject to the
     laws of Louisiana: the enforcement of the restrictions
     in Paragraphs [sic] 3 will be limited within the state
     [sic] of Louisiana to the Parishes in which the Associate
     assisted Company in providing its products and services,
     as are indicated below by circling; provided, however,
     that nothing in Agreement may be construed to prohibit
     the enforcement of Paragraphs [sic] 3 in accordance with
     their terms in states outside of Louisiana.
    Acadia                 Allen            Ascension         Assumption
    Avoyelles              Beauregard       Bienville         Bossier
    Caddo                  Calcasieu        Caldwell          Cameron
    Catahoula              Claiborne        Concordia         DeSoto
    East Baton Rouge       East Carroll     East Feliciana    Evangeline
    Franklin               Grant            Iberia            Iberville
    Jackson                Jefferson        Jefferson Davis   Lafayette
    Lafourche              La Salle         Lincoln           Livingston
    Madison                Morehouse        Natchitoches      Orleans
    Ouachita               Plaquemines      Pointe Coupee     Rapides
    Red River              Richland         Sabine            St. Bernard
    St. Charles            St. Helena       St. James         St. Mary
    St. John the Baptist   St. Landry       St. Martin        St. Tammany
    Tangipahoa             Tensas           Terrebonne        Union
    Vermillion             Vernon           Washington        Webster
    West Baton Rouge       West Carroll     West Feliciana    Winn

     The   Confidentiality    and    Non-Solicitation    Agreement    also

contains a severability provision:

     9.   It is the intention of the parties that if any
     provision of the Agreement is determined by a court of
     competent   jurisdiction   to   be  void,   illegal   or
     unenforceable, in whole or in part, all other provisions
     will remain in full force and effect, as if the void,
     illegal, or unenforceable provision is not part of the
     Agreement. If a court of competent jurisdiction shall
     hold invalid any part of this Agreement, the court shall
     have the right to modify it (where allowed by applicable
     state law) and then this Agreement shall be deemed
     amended to the extent required to make it valid and
     enforceable to its fullest.




                                      3
     Invoking these provisions, Total Safety sued Meyer for breach

of contract. 1 It alleges that Meyer violated the non-solicitation

provision   by   “using   [its]   confidential   information   and   trade

secrets to solicit the same customers that his agreements prohibit

him from soliciting.”

     Now, Meyer moves to dismiss Total Safety’s breach-of-contract

claim under Rule 12(b)(6). He says the non-solicitation provision

cannot form the basis of a breach-of-contract claim because the

provision is void under Louisiana Revised Statute 23:921(A)(1).

The provision is void, he reasons, because it does not specify the

parishes to which it applies. Total Safety disagrees. It concedes

that the provision does not specify any parishes; it attributes

the oversight to a “scrivener’s error” correctable by reference to

external evidence. So, it invokes the severability provision of

the Confidentiality and Non-Solicitation Agreement and urges the

Court to reform the non-solicitation provision to comply with

Louisiana Revised Statute 23:921(C).




     1 Total Safety also sued Meyer for (1) violating the Defend
Trade Secrets Act, 18 U.S.C. § 1836; (2) violating the Louisiana
Uniform Trade Secrets Act, LA. REV. STAT. §§ 51:1431, et seq. ; (3)
violating the Louisiana Unfair Trade Practices Act, LA. REV. STAT.
§§ 51:1401, et seq.; (4) violating the Computer Fraud and Abuse
Act, 18 U.S.C. § 1030; (5) breaching the duty of loyalty; (6)
conversion; (7) unjust enrichment; and (8) civil conspiracy.
Meyer’s motion does not target these claims.

                                     4
                                    I.

     A party may move for dismissal of a complaint for failure to

state a claim upon which relief can be granted. See FED. R. CIV. P.

12(b)(6).   In   considering   a   Rule   12(b)(6)   motion,   the   Court

“accept[s] all well-pleaded facts as true and view[s] all facts in

the light most favorable to the plaintiff.” See Thompson v. City

of Waco, Tex., 764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex

rel. Magee v. Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d

849, 854 (5th Cir. 2012) (en banc)). But in deciding whether

dismissal is warranted, the Court will not accept conclusory

allegations as true. Thompson, 764 F.3d at 502-03 (citing Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009)).

     To overcome a Rule 12(b)(6) motion, “‘a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.’” Gonzalez v. Kay, 577 F.3d

600, 603 (5th Cir. 2009) (quoting Iqbal, 556 U.S. at 678) (internal

quotation marks omitted). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.




                                    5
                                    II.

      Meyer first contends that Total Safety cannot sue him for

breaching the non-solicitation provision of the Confidentiality

and Non-Solicitation Agreement because that provision is void

under Louisiana Revised Statute 23:921(A)(1). The Court agrees.

                                    A.

      Restrictive covenants, such as non-solicitation agreements,

are   “unfavored   in   Louisiana   and   are   narrowly   and   strictly

construed.” Brock Servs., L.L.C. v. Rogillio, 936 F.3d 290, 296

(5th Cir. 2019) (citing Arthur J. Gallagher & Co. v. Babcock, 703

F.3d 284, 288 (5th Cir. 2012)). Louisiana Revised Statute 23:921

governs restrictive covenants; it voids any contract provision

that “restrain[s]” anyone “from exercising a lawful profession,

trade, or business of any kind,” unless the provision meets a

statutory exception. LA. REV. STAT. § 23:921(A)(1). One exception

allows an employee to contact with his employer to

      refrain from carrying on or engaging in a business
      similar to that of the employer and/or from soliciting
      customers of the employer within a specified parish or
      parishes, municipality or municipalities, or parts
      thereof, so long as the employer carries on a like
      business therein, not to exceed a period of two years
      from termination of employment.

LA. REV. STAT. § 23:921(C). To fit the exception, a non-solicitation

provision must (1) be “limited to geographic areas in which the

employer conducts ‘a like business,’” and (2) “make the limitation

clear by specifying the ‘parish or parishes, municipality or

                                     6
municipalities, or parts thereof’ in which the employer operates.”

Babcock, 703 F.3d at 292 (quoting LA. REV. STAT. § 23:921(C)).

     Louisiana   Revised    Statute   23:921(C)   requires   that   a

restrictive   covenant     identify   by   name   the   parishes    or

municipalities to which it applies. 2 See, e.g., Bell v. Rimkus

Consulting Grp., Inc. of La., 07-996, pp. 11-12 (La. App. 5 Cir.

3/25/08); 983 So. 2d 927, 933-34, writ denied, 2008-0891 (La.

6/20/08), 983 So. 2d 1276; Kimball v. Anesthesia Specialists of

Baton Rouge, Inc., 2000-1954, p. 9 (La. App. 1 Cir. 9/28/01); 809

So. 2d 405, 412-13, writ denied, 2001-3355 (La. 3/8/02), 811 So.

2d 886; Aon Risk Servs. of La., Inc. v. Ryan, 01-0614, p. 5 (La.

App. 4 Cir. 1/23/02); 807 So. 2d 1058, 1062. It is not enough if

the restrictive covenant simply says it applies to “whatever




     2 The Court recognizes that the Louisiana Third Circuit Court
of Appeal has held otherwise. See Petroleum Helicopters, Inc. v.
Untereker, 98-1816 (La. App. 3 Cir. 3/31/99); 731 So. 2d 965. But
Petroleum Helicopters is unhelpful; it adopts an atextual reading
of Louisiana Revised Statute 23:921(C): An agreement “specifi[es]”
parishes if the parishes are “identifiable” and the employee “would
surely be aware” of them. Petroleum Helicopters, 731 So. 2d at
968. That is wrong. To “specify” is “to state explicitly or in
detail.” American Heritage Dictionary of the English Language (5th
ed. 2016). An agreement does not “specify” a parish if it does not
even mention the parish by name. Tellingly, the Fifth Circuit has
never cited Petroleum Helicopters. It has instead cited Aon Risk
and, accordingly, endorsed an interpretation of Louisiana Revised
Statute 23:921(C) that requires specification of the parishes or
municipalities to which a restrictive covenant applies. See Brock
Servs., 936 F.3d at 297; Babcock, 703 F.3d at 292.

                                  7
parishes, counties, or municipalities the company does business.”

Bell, 983 So. 2d at 933; Aon Risk Servs., 807 So. 2d at 1062.

                                        B.

      The    non-solicitation       provision   is   void.    It   purports   to

prohibit Meyer from “solicit[ing] any Customer of the Company with

whom [Meyer] had material business-related contact or about whom

[Meyer] had access to Confidential Information.” It then directs

Meyer   to    an    exhibit     “for    important    limitations      on    this

restriction.” The exhibit says the non-solicitation obligation is

“limited within the [S]tate of Louisiana to the parishes in which

the Associate assisted company in providing its products and

services, as are indicated below by circling[.]” (emphasis added).

But no parish is circled. So, the non-solicitation provision does

not “specif[y]” any parish to which it applies. See LA. REV. STAT.

§   23:921(C).     Because    the   non-solicitation     provision    fails   to

“specif[y]”        any   “parish       or    parishes,       municipality     or

municipalities, or parts thereof,” it does not meet the unequivocal

exception set out in Louisiana Revised Statute 23:921(C) and is

void under Louisiana Revised Statute 23:921(A)(1). See Bell, 983

So. 2d at 933; Aon Risk Servs., 807 So. 2d at 1062.




                                        8
                                         III.

     Meyer         next   contends    that       the   non-solicitation    provision

cannot    be       reformed   to   comply     with     Louisiana     Revised   Statute

23:921(C)      because     the     provision      lacks   any    valid   geographical

limitation. The Court agrees.

                                             A.

     Some restrictive covenants are geographically overbroad. See,

e.g., Babcock, 703 F.3d at 291 (non-compete agreement specified

all sixty-four Louisiana parishes, including nine parishes where

the employee had not worked). Others fail to specify any valid

geographical area. See, e.g., Kimball, 809 So. 2d at 413 (non-

compete agreement failed to specify any parishes, municipalities,

or parts thereof). The distinction is critical.

     If        a     non-solicitation         provision         is   “geographically

overbroad,” a court “may rely on a severability provision to reform

the overbroad provision and ‘excise the offending language.’”

Brock Servs., 936 F.3d at 297 (quoting SWAT 24 Shreveport Bossier,

Inc. v. Bond, 808 So. 2d 294, 309 (La. 2001), superseded by statute

on other grounds, LA. REV. STAT. § 23:921(D)). If the provision

fails to specify any valid geographical area, however, it cannot

be reformed. See Team Envtl. Servs., Inc. v. Addison, 2 F.3d 124,

127 (5th Cir. 1993);          Vartech Sys., Inc. v. Hayden, 2005-2499, pp.

14-15 (La. App. 1 Cir. 12/20/06); 951 So. 2d 247, 260-61; Kimball,

809 So. 2d at 414. For reformation in such circumstances would

                                             9
mean    rewriting     a   disfavored   contract    into    compliance       with    a

narrowly      drawn   statutory   exception.      See   Gearheard     v.    De    Puy

Orthopaedics, Inc., No. 99-1091, 1999 WL 638582, at *6 (E.D. La.

Aug. 19, 1999) (Clement, J.).

                                       B.

       The non-solicitation provision in the Confidentiality and

Non-Solicitation Agreement cannot be reformed because it wholly

fails to specify any valid geographical area. The provision directs

Meyer    to    an     exhibit   “for   important        limitations        on    this

restriction.” The exhibit, in turn, says the non-solicitation

obligation is “limited within the [S]tate of Louisiana to the

parishes in which the Associate assisted company in providing its

products and services, as are indicated below by circling[.]”

Although all of Louisiana’s parishes are listed, no parish is

circled. Because no parish is “indicated below by circling,” the

non-solicitation provision fails to “specif[y]” any applicable

“parish or parishes, municipality or municipalities, or parts

thereof.” LA. REV. STAT. § 23:921(C).

       The Court emphasizes that the provision is not deficient

because it is geographically overbroad; it is deficient because it

fails to “specif[y]” any valid geographical area. Cf. Brock Servs.,

936 F.3d at 297 (distinguishing non-reformable provision that

failed to specify any parish or municipality from reformable

provision that “specified particular parishes and the municipality

                                       10
of New Orleans”). Without any “specified parish or parishes,

municipality or municipalities, or parts thereof,” LA. REV. STAT. §

23:921(C), the non-solicitation clause cannot stand on its own

and, accordingly, cannot be reformed. See Vartech, 951 So. 2d at

260-61; Kimball, 809 So. 2d at 414.

     The severability provision does not change the analysis. That

provision grants the Court the “right to modify” any part of the

contract “where allowed by applicable state law.” The problem for

Total   Safety   is   that     “applicable   state   law”    forecloses

modification: The non-solicitation provision cannot stand on its

own, given its failure to “specif[y]” any applicable “parish or

parishes, municipality or municipalities, or parts thereof,” LA.

REV. STAT. § 23:921(C). See Vartech, 951 So. 2d at 260-61; Kimball,

809 So. 2d at 414; Team Envtl. Servs., 2 F.3d at 127.

     Cognizant   of   the    contract’s   deficiencies,   Total   Safety

invites the Court to consider extrinsic evidence to determine

whether a “scrivener’s error” is the reason the exhibit to the

non-solicitation provision failed to specify (by circling) any

Louisiana parish or municipality. The Court declines.

     Total Safety invokes two district court orders in support of

its scrivener’s error argument. Neither persuades. The first,

NUSSLI US, LLC v. NOLA Motorsports Host Comm., Inc., No. 15-2167,

2016 WL 7441145, at *7 & n.125 (E.D. La. Dec. 27, 2016), bases its

discussion of scrivener’s error on a quote drawn from a Fifth

                                   11
Circuit opinion applying New York contract law. See Chase Manhattan

Bank v. First Marion Bank, 437 F.2d 1040, 1049 (5th Cir. 1971).

Obviously, New York’s contract law does not apply; Louisiana’s

does. The second order, Employers Mut. Cas. Co. v. Normurray

Springs Bottled Water Co., No. 1:08-255, 2011 WL 902032, at *5

(N.D. Miss. Mar. 14, 2011), is unhelpful for the same reason: It

applies the contract law of a state other than Louisiana. 3

                                IV.

     The non-solicitation provision in Meyer’s Confidentiality and

Non-Solicitation Agreement is void under Louisiana Revised Statute

23:291(A)(1) and cannot be reformed. Because the non-solicitation

provision is void and non-reformable, it cannot form the basis of

Total Safety’s breach-of-contract claim against Meyer.

     Accordingly, IT IS ORDERED: that Meyer’s Rule 12(b)(6) motion

to dismiss is GRANTED, and Total Safety’s breach-of-contract claim

is DISMISSED with prejudice.

                         New Orleans, Louisiana, November 6, 2019



                               _____________________________
                                    MARTIN L. C. FELDMAN
                                UNITED STATES DISTRICT JUDGE

     3 Total Safety has not asked the Court to reform the contract
on the ground of mutual error under Louisiana law. See Fruge v.
Amerisure Mut. Ins. Co., 663 F.3d 743, 748 (5th Cir. 2011) (citing
Samuels v. State Farm, 939 So. 2d 1235, 1240 (La. 2006)).
Accordingly, the Court does not consider the interplay between
that doctrine and Louisiana Revised Statute 23:291.
                                12
